Title: To Thomas Jefferson from Edward Rutledge, 26 May 1792
From: Rutledge, Edward
To: Jefferson, Thomas


          
            My dear Sir
            May 26. 1792.
          
          My Son who is returning to New York, to finish his Studies at the College, passes thro’ Philadelphia, for the purpose of seeing Major Pinckney: and knowing full well the affectionate Esteem I bear you, has requested me to give him a Letter of Introduction to you. As I am in the Habit of gratifying him, in all his virtuous Desires, I could by no means refuse him; on the contrary I freely confess that I felt a considerable degree of Pleasure at his requisition. It is not the Secretary of State—It is the Friend of his Father, and of his Country, that he wishes to know. As far as his Education extends, he has learnt the same Political Principles that are fixed in me. He has the same Aversions, and the same affections that I have; and we live together, young as he is, in the Bonds of Friendship. We are melting down, too fast I fear, into one People, I speak of the Americans and the British—I fear that the Latter, will attain an ascendancy in this Country; and that those who have Right to the first Rank, will scarcely keep the Second. The Alien Act, which to be sure was the most horrid Thing that ever was passed in any Country, bids high to accomplish this Business. But yet, I have infused into the Mind of my Son the propriety of considering his own Country as a distinct Nation, and of considering the British, as Aliens, under every Circumstance. I find you are endeavoring, however, to make Friends with them, and I wish  you Success. In truth I am rejoiced that the Negociation has fallen into your Hands, and that we are likely to have the affairs between the two Countries discussed during the Administration of the President. I have no doubts about Sacrifices. I am sure that more will be now made. Would to God, I could be as confident, for the days that are to come. However, after all, Posterity must be left to take care of itself. We must only take care that she suffers no Evil from our Misconduct. Adieu my dear Sir, & believe me ever your affectionate Friend & devoted Hble Servt,
          
            Ed: Rutledge
          
        